67 F.3d 294
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas D. CROOKS, Jr.;  Steve R. Lucas, Plaintiffs-Appellants,v.Parker EVATT, Director of the South Carolina Department ofCorrections, in his individual and officialcapacities, Defendant-Appellee.
No. 95-6515.
United States Court of Appeals, Fourth Circuit.
Sept. 13, 1995.

Thomas D. Crooks, Jr., Steve R. Lucas, Appellants Pro Se.  David Leon Morrison, Ellis, Lawhorne, Davidson, Sims, Morrison & Sojourner, P.A., Columbia, South Carolina, for Appellee.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying their motion for a preliminary injunction or a temporary restraining order.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Crooks v. Evatt, No. CA-94-3242-2-17AJ (D.S.C. Mar. 10, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED